19-10926-tmd Doc#103-2 Filed 10/18/19 Entered 10/18/19 09:40:27 Proposed Order Pg 1
                                       of 3




                         IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE WESTERN DISTRICT OF TEXAS
                                   SAN ANTONIO DIVISION

   In re:                                      §
                                               §                Chapter 7
   ORLY GENGER,                                §
                                               §                Case No. 19-10926-tmd
         Debtor.                               §
                                               §

       ORDER GRANTING MOTION FOR AN ORDER, PURSUANT TO SECTION
        107(b) OF THE BANKRUPTCY CODE AND BANKRUPTCY RULE 9018,
      AUTHORIZING SAGI GENGER TO FILE CERTAIN OF THE EXHIBITS AND
          PORTIONS OF THE OBJECTION AND RESPONSE OF JUDGMENT
       CREDITOR SAGI GENGER TO THE TRUSTEE’S APPLICATION UNDER
             FEDERAL RULE OF BANKRUPTCY PROCEDURE 9019 AND
                  LOCAL RULE 9019 TO APPROVE COMPROMISE

              The Court has considered the Motion for an Order, Pursuant to Section 107(b) of

     the Bankruptcy Code and Bankruptcy Rule 9018, Authorizing Sagi Genger to File

     Certain of the Exhibits and Portions of the Objection and Response of Judgment Creditor

     Sagi Genger to the Trustee’s Application Under Federal Rule of Bankruptcy Procedure

     9019 and Local Rule 9019 to Approve Compromise (the “Motion”). The Court, having

     considered the Motion, the Protective Order (as defined in the Motion), the responses, if



     {01519/0001/00241470.1}
19-10926-tmd Doc#103-2 Filed 10/18/19 Entered 10/18/19 09:40:27 Proposed Order Pg 2
                                       of 3

     any, the documents, motions, and pleadings on file, and arguments of counsel, if any, is

     of the opinion that the Motion is meritorious and, therefore, it is hereby GRANTED.

              IT IS THEREFORE ORDERED that the Motion is hereby GRANTED;

              IT IS FURTHER ORDERED that certain of the exhibits and portions of the

     Objection and Response of Judgment Creditor Sagi Genger to the Trustee’s Application

     Under Federal Rule of Bankruptcy Procedure 9019 and Local Rule 9019 to Approve

     Compromise (the “9019 Objection”) will be filed under seal for review in camera by this

     Court.

              IT IS FURTHER ORDERED that the matter shall remain under seal for no

     longer than one year from the date of entry of the order, unless the Court orders

     otherwise.

              IT IS FURTHER ORDERED that any evidence and testimony taken concerning

     the 9019 Objection will be sealed as provided by the Federal Rules of Civil Procedure,

     the Federal Rules of Bankruptcy Procedure, and the Federal Rules of Evidence, and any

     person present in the Courtroom, other than Orly Genger (the “Debtor”), the Trustee,

     representatives of the Trusts (as defined in the Motion), and Sagi Genger (“Sagi”), will be

     excluded from the Courtroom during testimony but only as necessary pursuant to the

     Protective Order (as defined in the Motion).

              IT IS FURTHER ORDERED, to the extent the Court deems, after in camera

     review that the 9019 Objection in un-redacted format and the related Exhibits are

     improperly designated “confidential” by the Debtor and others, then the un-redacted 9019

     Objection and related “confidential” documents will be unsealed in this Chapter 7 case,

     and will be filed with the clerk of the Court.

              IT IS FURTHER ORDERED that the only entities permitted to review

     documents or transcripts of proceedings placed under seal are the Debtor, representatives

     {01519/0001/00241470.1}
19-10926-tmd Doc#103-2 Filed 10/18/19 Entered 10/18/19 09:40:27 Proposed Order Pg 3
                                       of 3

     of the Trusts, the Trustee, and Sagi, and, in addition, the following entities shall also have

     access to matters placed under seal unless the Court specifically rules otherwise: (1) the

     judge presiding over the case, (2) the law clerk to whom the matter is assigned internally

     by the presiding judge, (3) the Courtroom Deputy responsible for the matter, (4) the Clerk

     of the Court, and (5) the presiding judge and staff of any appellate tribunal.

                                                  ###

     Proposed Order Submitted by:

     STREUSAND, LANDON, OZBURN & LEMMON, LLP

     Sabrina L. Streusand
     State Bar No. 11701700
     1801 S. MoPac Expressway, Suite 320
     Austin, Texas 78746
     (512) 236-9900
     (512) 236-9904 (Fax)

     ATTORNEYS FOR JUDGMENT CREDITOR
     SAGI GENGER




     {01519/0001/00241470.1}
